Appeal from an award of the State Industrial Board, noticed September 8, 1936. Claimant was a watchman in a theatre during the day. The Board has found that claimant also had duties to control the steam valves in the basement, and that it was necessary to use a ladder to do this; that he fell from the ladder, and was injured. The claim was contested on the grounds that claimant when injured was engaged in work forbidden by the employer, and that his injuries were due solely to intoxication. There is some evidence to support the finding. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Rhodes, McNamee and Bliss, JJ., concur; Crapser, J., dissents, and votes to reverse the award and to dismiss the claim, upon the ground that upon all the evidence in the case the accident was caused solely as result of the intoxication of the claimant.